DETAILED ACTION

1	This action is a responsive to the amendment filed on February 02, 2022.
2	The cancellation of claim 30 is acknowledged. Pending claims are 1-2, 4, 6-8,12-15, 22, 24, 26-29, 38, 43 and 46-47.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
4	Claims 1-2, 4, 6-8,12-15, 22, 24, 26-29, 38, 43 and 46-47 are allowed.
STSTEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2010/0083446 A1) teaches a process for treating keratin fibers comprising applying to the keratin fibers at least one organosilicon compound chosen from silanes comprising one, two and three silicon atoms, at least one hydrophobic film-forming polymer, at least one pigment and at least one volatile solvent (see claim 13). However, the closest prior art of record (US’ 446 A1) does not teach or disclose a method for coating mammalian hair comprising providing an oil phase comprising at least one reactive condensation-curable film-forming amino-silicone pre-polymer wherein the oil phase comprises at least about 1 wt.% of water and wherein the oil phase is subjecting to a pre-treatment duration to obtain a pre-treated oil phase and applying on the external surface of individual hair a pretreated oil-in water emulsion as claimed. The closest prior art of record (US 446 A1) also does not teach or disclose the kit as claimed. Accordingly, the claimed subject matter as whole would not have been obvious to one having ordinary skill in the art of hair coloring formulation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761